DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 2, 4, 6, 7, 9, 10, 12 – 16, 18, 37, drawn to composition comprising an additive blend.
Group II, claim(s) 41, 42, drawn to method of lubricating a surface with the composition of Group I.
Group III, claim(s) 43, drawn to transmission comprising the composition of Group I.
Group IV, claim(s) 44, drawn to gear box comprising the composition of Group I.
Group V, claim(s) 45, drawn to vehicle comprising the composition of Grouop I.
Group VI, claim(s) 46, drawn to vehicle comprising a transmission comprising the composition of Group I.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I to VI lack unity of invention because even though the inventions of these groups require the technical feature of lubricating oil composition having additives a) to d) of the claims, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Devlin et al. (US 2005/090410).  Devlin teaches lubricant composition having the claimed ingredients.
During a telephone conversation with Michael Campolongo on 06/30/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1, 2, 4, 6, 7, 9, 10, 12 – 16, 18, 37.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 41 – 46 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15, 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of The claims do not recite a claim from which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6, 7, 9, 10, 12 – 16, 18, 37 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Devlin et al. (US 2005/0090410) or, in the alternative, under 35 U.S.C. 103 as obvious over Devlin et al. (US 2005/0090410)
In regards to claim 1, Devlin teaches lubricant compositions comprising an extreme pressure agent a), combination of hydrocarbylamine and an alkylphosphorothioate compound as load carrying capacity enhancing agent b), friction modifier c) and diluent oil d) and wherein the composition is useful in gear oils, transmission oils, etc. [0006 – 0015].  The load carrying additives meets the limitation c) of the claim.  The friction modifier can be a molybdenum dithiocarbamate such as Molyvan822 which meets the limitation of organomolybdenum friction modifier b) of the claim [0051].  The composition comprise dihydrocarbyl dithiophosphate extreme pressure agent which are reaction product of dithiophosphoric acid and cyclopentadiene or reaction of the dithiophosphoric acid (phosphorodithioic acid) with epoxide according to limitation d) of the claim [0054, 0055 and 0057] also see para 0062 of Sullivan et al. (US 2003/0171222) as evidence.  The composition comprises synthetic base oil as diluent such as polyolefin having hydrogenated 
In regards to claim 2, Devlin teaches the composition wherein the PAO are oligomers of olefins having from 2 to 16 carbon atoms such as poly-1-octene (C8) [0062].
In regards to claim 4, Devlin teaches the composition comprising organomolybdenum dithiocarbamate of the claim as previously stated.
In regards to claim 6, Devlin teaches the composition wherein the phosphorothioate has the claimed limitation [0033, 0034].
In regards to claim 7, Devlin teaches the composition having primary hydrocarbylamines such as hexylamine, octylamine etc., and aliphatic hydrocarbylamine such as alkyleneamine [0039, 0040].
In regards to claim 9, Devlin teaches the composition having the ratio of the thiolate to amine [0068, Table 1].
In regards to claim 10, Devlin teaches the composition having the dihydrocarbyl dithiophosphate of the claim as previously stated.
In regards to claim 12, Devlin teaches the composition wherein the composition can have a kinematic viscosity at 100ºC of 12 cSt [0069].
In regards to claim 13, Devlin teaches the composition wherein the base oil is present in calculated amounts of 94.5% to 99.2% in the composition [0073, Table II]
In regards to claim 14, Devlin teaches the composition comprising friction modifier in amounts of from 0.1% to 1% or from 0.2% to 0.8% [0073, Table II].
In regards to claim 15, Devlin teaches the composition wherein the alkylphosphorothioate is present at from 0.1 to 1% or from 0.2 to 0.8% and the hydrocarbylamine is present at the same amounts, thus providing an antiwear that is present in amounts of from 0.2 to 2% or from 0.4 to 1.6% in the composition [0073, Table II].
In regards to claim 16, Devlin teaches the composition which can comprise the extreme pressure agent (i.e., dithiophosphate) in amounts of from 0.5% to 2.5% or from 0.7% to 1.7% [0073, Table II].
In regards to claim 18, Devlin teaches the composition which can comprise optional further additives such as copper corrosion inhibitors, defoamers, antioxidants, diluents etc. [0077, 0078].  The composition can comprise other additives such as rust inhibitors including oleic acid etc. [0095].  According to Carry et al. (US 2010/0105585), oleic acids are known to function as solubilizers [0175].  The composition can comprise defoamants which are antifoaming agents in amounts of up to 1% in the composition [0084].  Other additives includes dispersant viscosity index improvers etc. [0098].  The additives are present in minor amounts, i.e., base oil can be present at 94 – 99% as previously discussed, and thus would be present in the claimed amounts.  
Devlin does not particularly recite polymeric viscosity index improvers and oligomeric viscosity index improvers as claimed.  Scherer et al. (US 2016/0083667) similarly teaches gear oils which can comprise mixtures of viscosity modifiers including polymethacrylates (i.e., polymeric viscosity index improver), ethylene propylene copolymers (i.e., oligomeric viscosity modifier) etc. [0059, 0099].  
Alternatively, in view of Rettemeyer et al. (US 2016/0376518
In regards to claim 37, Devlin teach the composition having the claimed ingredients a) to d) and optional further additives such as copper corrosion inhibitors, defoamers, etc. [0077, 0078].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.